            Case 1:18-cv-02223-GBD-SN Document 166 Filed 07/22/20 Page 1 of 5




JOSEPH M. TERRY
  (202) 434-5320
  jterry@wc.com




                                                July 22, 2020


  Via ECF

  Hon. Sarah Netburn
  U.S. District Court for the Southern District of New York
  Thurgood Marshall United States Courthouse
  40 Foley Square
  New York, NY 10007

             Re:   Rich v. Fox News Network, LLC, Case No. 18-cv-2223

      Dear Judge Netburn:

         I write on behalf of Fox News to address the discovery schedule in this matter, as the parties
  informed the Court we would do in our June 30 discovery status update. Based on the status of
  discovery to date, and the extent of the discovery that still must take place, as well as the continuing
  public health crisis, Defendants Fox News and Malia Zimmerman respectfully request a three-
  month extension of the discovery schedule. 1

          At present, fact discovery is set to conclude by September 18, 2020, and expert discovery
  by December 31, 2020. Dkt. 110. No dates beyond expert discovery have been set. This existing
  schedule was set on February 12, 2020, a month before the country closed in response to the
  COVID-19 pandemic, and almost two months before the parties finalized their agreed-upon search
  terms on April 7, 2020. See Dkts. 135, 136. The parties have proceeded with reasonable
  diligence—despite counsel and clients alike working remotely for the past four months—but a
  number of factors will make it exceedingly difficult to complete fact discovery by the current
  September 18 cut-off. Extending the schedule by three months, particularly in these
  circumstances, is reasonable and will not cause material prejudice to any party. No date has been
  set for either the filing of dispositive motions or trial and thus an extension of the discovery
  schedule is unlikely to affect the final disposition date of this matter. Even so, a three-month
  extension of the time to verdict, particularly in a case seeking only monetary damages, does not

  1
   Fox News is aware that Defendant Ed Butowsky has requested a four-and-a-half-month extension, Dkt.
  164, to the schedule and does not oppose such a request, as it will allow the public health crisis to abate
  even further and dramatically increase the possibility for the in-person taking of depositions.
      Case 1:18-cv-02223-GBD-SN Document 166 Filed 07/22/20 Page 2 of 5




July 22, 2020
Page 2

constitute prejudice. Indeed, concerns of prejudice militate in favor of this extension as it would:
allow the parties sufficient time to complete depositions; increase the space for potential
abatement—at least in the current spike—of the public health crisis; and give the Court sufficient
time to address pending motions to dismiss that could eliminate one party entirely—Ed
Butowsky—and eliminate the need for discovery on several claims against Fox News. In
particular, an extension is warranted based upon the following facts.

       1. None of the Parties Has Completed Document Production

        Plaintiffs’ production, though comparably quite small, has not been completed. Fox News
cannot begin depositions until it has had time to fully review Plaintiffs’ entire production. Among
other things, Plaintiffs have yet to produce the medical or psychiatric records that Fox News
requested eight months ago. Fox News expects that many of its depositions will be of the Riches’
treating physicians and counselors, but that cannot fully be determined until those documents have
been produced. Moreover, a review of those documents may reveal the need for additional third-
party subpoenas.

        Fox News has produced 16,628 documents to date and expects that completing its
production will take another thirty days. The length of time for completing this production has
been driven in large part by the expansive search terms requested by Plaintiffs and agreed to by
Fox News. These search terms were not finalized until April 7, 2020, almost two months after the
schedule was entered. These terms have resulted in time-consuming document review involving
28 custodians. Fox News’s document review in this case is particularly time-intensive because
many documents contain information that could identify a confidential source or are otherwise
protected by a newsgathering privilege. As such, a particularly close review is required of all
documents before they are produced. Moreover, the pandemic has required attorneys, clients, and
document vendors alike to work entirely remotely—often while they simultaneously oversee
Zoom classes for their children and other increased childcare commitments as well as navigate the
numerous other complications arising from the public health crisis and the related restrictions.

      Ms. Zimmerman has not completed her document production and requires approximately
one more month to do so.

       Mr. Butowsky, who was pro se until very recently, has yet to complete his document
production as well. And as noted at the outset of this letter, Fox News does not oppose Mr.
Butowsky’s request for a four-and-a-half-month extension: it would allow the public health crisis
to abate even further and dramatically increase the possibility for the in-person taking of
depositions.

       2. Numerous Third Parties Have Yet to Complete Document Production

       Fox News subpoenaed Aaron Rich, the brother of Seth Rich and executor of his estate, on
January 8, 2020, for a range of documents relating to, among other things: the damages claimed
       Case 1:18-cv-02223-GBD-SN Document 166 Filed 07/22/20 Page 3 of 5




July 22, 2020
Page 3

by Joel and Mary Rich; his own communications with the press and the Riches’ PR firm; and
materials concerning any connections between Seth Rich and WikiLeaks. Because of discovery
disputes, a several-month extension 2 of the discovery schedule in Aaron Rich’s litigation in the
D.D.C., and motion practice related to Malia Zimmerman’s deposition in that case, Aaron Rich
has not yet produced any documents. Fox News and Aaron Rich’s counsel are presently
negotiating the contours of that production. Fox News also awaits documents from Cassandra
Fairbanks, who has repeatedly tweeted and written about a potential connection between Seth Rich
and WikiLeaks.

        Less than a month ago, Plaintiffs issued subpoenas to multiple additional third parties,
including Sean Hannity, Greg Wilson, Ken LaCorte, Thomas McInerney, and John Moody. These
documents remain to be produced and reviewed by all parties. In total, since discovery began,
Plaintiffs have subpoenaed roughly a dozen individuals and entities in addition to their numerous
document requests to Fox News. To the best of Fox News’s knowledge, only two of the eleven
third parties whom Plaintiffs have served have produced documents to Plaintiffs to date.

        3. The Parties Intend to Notice Numerous Depositions

        No depositions have been taken to date. Fox News understands from its conversations with
Plaintiffs that they intend to notice roughly a dozen or more depositions. Fox News will likely
notice another half dozen or more depositions, principally of members of the Rich family and their
physicians and counselors, who might serve as damages witnesses, as well as their public relations
consultant who dealt with media inquiries following Seth Rich’s death and who just recently
produced documents. Fox News has also submitted a letter motion in support of the issuance of a
Letter of Request for the taking of the deposition of Mr. Julian Assange, who is currently
incarcerated overseas. It is unclear how many depositions Mr. Butowsky intends to take.

        That the parties will have to take potentially 20 or more depositions in a month’s time,
absent an extension of the schedule, is evidence enough that an extension is warranted. Even more
so given current public health conditions. The current spike in COVID-19 cases throughout the
country poses significant complications for both conducting and preparing witnesses for these
depositions. As the President stated yesterday, the situation is likely going to “get worse before it
gets better.” See https://www.whitehouse.gov/briefings-statements/remarks-president-trump-
press-briefing-072120/. The current schedule would thus require parties to prepare for and take
depositions, for witnesses principally located in New York and Los Angeles, in the teeth of the


2
  Two related litigations, Aaron Rich v. Butowsky, et al. (D.D.C 18-cv-00681) and Butowsky v. Folkenflik,
et al. (E.D. Texas 18-cv-00442), saw their schedules extended by several months during this 2020 COVID-
19 crisis. In the Aaron Rich matter, fact discovery was stayed for several months, and the close of expert
discovery was moved by over eight months from March 2, 2020 to November 13, 2020. In the Folkenflik
litigation, the close of discovery was moved from October 30, 2020 to January 15, 2021. This case is just
as expansive, if not more expansive, than both of those matters, and a push of the discovery schedule is just
as warranted.
       Case 1:18-cv-02223-GBD-SN Document 166 Filed 07/22/20 Page 4 of 5




July 22, 2020
Page 4

pandemic. 3 A three-month extension would push the close of fact discovery to December 18,
2020, and would provide more space for the general situation to get from “worse” to “better,” or
simply better. 4

        Although depositions can be taken remotely, and witnesses can be prepared remotely, the
effectiveness of both would be greatly enhanced by the ability to conduct them in person.
Moreover, because the depositions of Fox journalists and editors will likely involve numerous
issues of privilege, counsel for Fox News believes that it is particularly important that we be able
to defend these depositions in person, to advise and confer on these issues as they arise. Because
of the importance of this issue, Fox News requested, and the parties have agreed in principle, that
even if depositions are to be taken remotely, parties and deponents may opt to have their counsel
present in person to defend their deposition, subject to appropriate restrictions.

        4. Outstanding Motions

        An extension of the discovery schedule would bring the further benefit of allowing for
potential resolution of the two pending motions to dismiss. Fox News has moved to dismiss the
negligent supervision, vicarious liability, conspiracy, and aiding and abetting claims. Dismissal
of one or more of those claims would streamline the topics on which Fox witnesses—including
any Rule 30(b)(6) witness—would be deposed. Separately, Mr. Butowsky has a pending motion
to dismiss for lack of personal jurisdiction. If he remains in the case as a defendant, Mr. Butowsky
has indicated that he intends to subpoena a number of third parties not presently part of the case.
See Dkt. 155, p.3. A grant of this motion to dismiss would thus have significant effect on the scope
of third-party discovery.

        5. An Extension of the Discovery Schedule Would Not Result in Prejudice

         No party would experience prejudice from a three-month extension of the discovery
schedule. No date has been set for the filing of dispositive motions or trial: the extension is thus
unlikely to affect the final disposition date. Nor would a three-month extension of the final
disposition date result in any prejudice. Plaintiffs do not seek injunctive relief, and considerations
of all the parties favor an extension. All parties could have sufficient time to review all documents
and conduct their depositions, the chances of improvement of the public health environment would


3
  New York, for example, has imposed a quarantine on travel into New York by individuals from states subject to
that spike. See New York Executive Order No. 205, available at
https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/EO205.pdf.
4
 Though precautionary measures alone may significantly improve the public health environment, it is notable that
Pfizer and BioNTech announced today that the U.S. government had placed an initial order of 100 million doses of a
vaccine that Pfizer stated in a press release could be manufactured as early as the end of 2020. See
https://investors.pfizer.com/investor-news/press-release-details/2020/Pfizer-and-BioNTech-Announce-an-
Agreement-with-U.S.-Government-for-up-to-600-Million-Doses-of-mRNA-based-Vaccine-Candidate-Against-
SARS-CoV-2/default.aspx.
      Case 1:18-cv-02223-GBD-SN Document 166 Filed 07/22/20 Page 5 of 5




July 22, 2020
Page 5

increase, and the Court would have additional time to address the several pending motions to
dismiss, which have the potential to decrease the scope of discovery significantly.

        For these reasons, Fox News respectfully submits that the close of fact discovery be set to
Friday, December 18, 2020, the close of expert discovery be set to Wednesday, March 31, 2021,
and all intermediate deadlines set by the Court be similarly extended by three months.

       Finally, the parties have met and conferred and agree that they will jointly create a
deposition protocol to account for the necessary logistics of depositions taken during COVID-19.
There are no issues to raise with the Court at this time as to such a protocol.


                      Respectfully submitted,

                      /s/ Joseph M. Terry
                      Joseph M. Terry
                      Counsel for Fox News Network, LLC


Cc:    Counsel of Record
